FILED
                         NOT FOR PUBLICATION
                                                                           NOV 08 2016
                    UNITED STATES COURT OF APPEALS
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


In re: AMBER HOTEL CORPORATION,                  No.   14-56320

          Debtor,                                D.C. No. 2:14-cv-00951-FMO
______________________________

JAMES J. LITTLE,                                 MEMORANDUM*

              Appellant,

 v.

AMBER HOTEL CORPORATION,

              Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                      Argued and Submitted October 5, 2016
                              Pasadena, California

Before: PREGERSON, NOONAN, and PAEZ, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      James Little appeals the district court’s ruling that his appeal of the

bankruptcy court’s approval of Amber Hotel’s reorganization plan is equitably

moot. We have jurisdiction under 28 U.S.C. §§ 158(d), 1291, and we affirm.

1.    “In evaluating a dismissal on equitable mootness grounds, we review factual

findings for clear error and legal conclusions de novo.” In re Transwest Resort

Properties, Inc., 801 F.3d 1161, 1168 (9th Cir. 2015) (citing In re Mortgages Ltd.,

771 F.3d 1211, 1214 (9th Cir. 2014)).

2.    We have identified four factors to determine whether a bankruptcy case is

equitably moot. Id. at 1168-73. First, whether a stay was sought. Id. at 1168.

Second, whether substantial consummation of the plan occurred. Id. at 1168-69.

Third, what effect a remedy may have on third parties not before the court. Id. at

1169-71. Finally, whether the bankruptcy court can fashion relief that would not

completely unwind the plan. Id. at 1171-73.

      Little failed to seek a stay. Furthermore, the reorganization plan has been

fully consummated. As a result, unwinding the plan would affect third parties not

before the court and the bankruptcy court cannot fashion relief without completely

unwinding the plan. All factors point in favor of the district court’s determination

that Little’s appeal is equitably moot.

      AFFIRMED.


                                           2